273 Wis.2d 103 (2004)
2004 WI 81
681 N.W.2d 533
GPS, INC., Plaintiff-Respondent-Petitioner,
v.
TOWN OF ST. GERMAIN, Defendant-Appellant.
No. 02-3293.
Supreme Court of Wisconsin.
Oral argument February 12, 2004.
Decided June 22, 2004.
For the plaintiff-respondent-petitioner there were briefs by Robert J. Dreps, James A. Friedman, Jennifer L. Peterson and LaFollette Godfrey & Kahn, S.C., Madison, and oral argument by James A. Friedman.
*104 For the defendant-appellant there was a brief by William P. O'Connor, Mary Beth Peranteau and Wheeler, Van Sickle & Anderson, S.C., Madison, and oral argument by William P. O'Connor.
An amicus curiae brief was filed by Claire Silverman, Madison, on behalf of League of Wisconsin Municipalities.
An amicus curiae brief was filed by Robert Horowitz, Richard K. Nordeng and Stafford Rosenbaum, LLP, Madison, on behalf of Wisconsin Counties Association and Wisconsin Towns Association, and oral argument by Richard K. Nordeng.
An amicus curiae brief was filed by Peter C. Christianson and Quarles & Brady LLP, Milwaukee, on behalf of The Wisconsin Newspaper Association and the Wisconsin Broadcasters Association.
An amicus curiae brief was filed by Michael J. Morse, Menomonee Falls; Christopher J. Jaekels and Cook & Franke, S.C., Milwaukee; and William F. White, Brian J. Rybarik, Roisin H. Bell, and Michael Best & Friedrich, LLP, Madison, on behalf of the Administrative and Local Government Section of the State Bar of Wisconsin, and oral argument by William F. White.
¶1. PER CURIAM.
The court is equally divided on the question of whether the unpublished decision of the court of appeals in GPS, Inc. v. Town of St. Germain, 02-3293, unpublished slip op. (Wis. Ct. App. June 24, 2003), should be affirmed or reversed. Justice JON P. WILCOX, Justice N. PATRICK CROOKS and Justice DAVID T. PROSSER would affirm; Chief Justice SHIRLEY S. ABRAHAMSON, Justice ANN WALSH BRADLEY, and Justice PATIENCE D. ROGGENSACK would reverse. Justice DIANE S. SYKES did not participate.
*105 ¶2. Accordingly, the decision of the court of appeals is affirmed.